COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Daniel Rawls,                                   §              No.08-21-00197-CV

                       Appellant,                 §                Appeal from the

                                                  §               109th District Court

  La Fogata Mexican Grill, Lourdes                §           of Andrews County, Texas
  Galindo and John Doe,
                                                  §                (TC# DC22,263)
                        Appellee.
                                                  §

                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until July 9, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario Ortiz Saroldi, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before July 9, 2022.

       IT IS SO ORDERED this 13th day of June, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.